Tom Glaze, Judge, concurring. I concur, but I would quickly decide to reverse if plain error were recognized in this State. Unfortunately, the fundamental error to which I make reference was not raised below, nor is it argued in this appeal. Because such an egregious error occurred, it should not go unmentioned. The error — which I believe would normally be reversible — involves the prosecutor’s participation and conduct in appellant’s trial before a jury. A review of the record reflects that the prosecutor filed the charges with which appellant was convicted, testified against the appellant and cross-examined defense witnesses called on behalf of appellant. The record omits the voir dire and jury selection proceedings as well as the opening arguments; but it reveals the prosecutor participated in the closing argument, and there is a fair implication that he was actively involved in the jury selection. One need only read the majority opinion to discover that this is what might be called a “close case.” In fact, appellant’s conviction in large part has been affirmed because the State made its prima facie case pursuant to Ark. Stat. Ann. § 67-722 (Supp. 1981). Section 67-722 provides that a prima facie case of intent to defraud is made when a check is introduced into evidence with an endorsement showing it was unpaid because of insufficient funds. After the State proved that appellant’s check was insufficient, it became appellant’s burden to demonstrate he intended no fraud. On this point, I agree that there was sufficient evidence for a jury to find fraud on appellant’s part, but the question was undoubtedly a close one. Even if the evidence against appellant had been stronger, the prosecutor should never have testified and participated as an attorney in this case. Called as a witness by his deputy, the prosecutor related the procedure he follows in cases in which a check is returned either because an account is closed or insufficient funds are in the account. He stated: We feel the crime was committed when the goods were delivered and the check was delivered for insufficient funds and therefore no payment received and that is why we take the position that once we reach the point where we actually have to file on a check, then we are going to treat it as a criminal matter and proceed through the court. The prosecutor related that appellant’s check to Ruff and Parkhill had been returned as insufficient, and that by letter, he notified appellant that he could avoid prosecution if he would “pay off the check directly to the payee.” The prosecutor further testified that the letter he mailed appellant was never returned, so he assumed appellant had received it; thus, the prosecutor filed charges. The prosecutor further testified that after charges were filed, appellant called him at his office. He said that appellant wanted to discuss the check, but the prosecutor indicated he preferred to talk to appellant’s attorney. Because appellant insisted that they talk, the prosecutor said that he gave appellant his rights “in a fairly informal fashion.” The prosecutor testified the appellant acknowledged that he had received the prosecutor’s letter notifying him to pay the insufficient check. To summarize the prosecutor’s testimony, (1) appellant wrote an insufficient check; (2) he was notified to make the check good or criminal charges would be filed; (3) he failed to pay Ruff and Parkhill; and (4) because appellant did not pay, the prosecutor treated the case as a criminal matter and filed charges. Before the prosecutor departed from the witness stand to participate again as the State’s attorney, his deputy asked whether the prosecutor had any more insufficient checks made by the appellant. The prosecutor answered, “yes,” at which time appellant’s counsel objected to the question. The deputy prosecutor argued the other insufficient checks should be admitted to show absence of mistake, intent, plan or motive by the appellant in the instant case. The court sustained appellant’s objection, indicating the State might retender such evidence on rebuttal. It appears from the record that this colloquy between the court and attorneys was in open court. After the prosecutor ended his testimony, he once again commenced assisting in the prosecution of the case. In Ford v. State, 4 Ark. App. 135, 628 S.W.2d 340 (1982), this Court indicated that under certain circumstances, a prosecuting attorney could testify. However, the majority Court in Ford stressed that the prosecuting attorney was not acting as an advocate in the case nor was there any evidence that he had participated in filing the criminal charges, preparing the case, appearing at pre-trial matters, or acting as the State’s attorney at trial. Here, the prosecutor did all of these things. Judge Corbin and I dissented in Ford, and for the reasons given there as well as those I list above, I believe the prosecutor should not have participated in this case in the manner he did.